Name: Commission Regulation (EC) No 2841/95 of 8 December 1995 amending Regulation (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the poultrymeat sector
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  information and information processing;  animal product;  tariff policy
 Date Published: nan

 No L 296/8 EN Official Journal of the European Communities 9 . 12. 95 COMMISSION REGULATION (EC) No 2841/95 of 8 December 1995 amending Regulation (EC) No 1372/95 laying down detailed rules for implementing the system of export licences in the poultrymeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Articles 3 (2) and 8 (12) thereof, Whereas Commission Regulation (EC) No 1372/95 (3), as amended by Regulation (EC) No 2523/95 (4), lays down detailed rules for implementing the system of export licences in the egg sector ; Whereas, in order to guarantee exporters equal access to export licences, the submission period for applications, running from Monday to Wednesday, should be extended by one day where those days are holidays for the compe ­ tent authorities of a Member State ; Whereas Regulation (EC) No 2838/95 (*) has modified the nomenclature for export refunds in the poultrymeat sector ; whereas Annex I to Regulation (EC) No 1372/95 should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1372/95 is amended as follows : 1 . The following subparagraph is added to Article 3 ( 1 ) : 'However, where those three days are holidays for the competent authorities of a Member State, applications may be lodged on the Thursday following that period in the Member State in question .' 2 . The introductory phrase of Article 7 ( 1 ) is replaced by the following : ' 1 . Member States shall communicate to the Commission, each Wednesday from 1 p.m., or, where the second subparagraph of Article 3 ( 1 ) applies, each Thursday from 1 p.m ., by fax for the preceding period 3 . Annex I is replaced by the Annex to this Regulation . 4. In Annex II, the words 'Wednesday ... to Friday . . .' are deleted. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. However, Article 1 point 3 shall apply from 1 January 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. (2) OJ No L 349, 31 . 12 . 1994, p. 105 . M OJ No L 133, 17. 6 . 1995, p. 26 . ( «) OJ No L 258, 28. 10 . 1995, p. 40. Is) See page 1 of this Official Journal . 9 . 12. 95 EN Official Journal of the European Communities No L 296/9 ANNEX ANNEX I Product code of the agricultural product nomenclature for export refunds (') Category Rate of the security (Ecu/ 1 00 kg) Net weight 0105 11 11 000 0105 11 19 000 0105 11 91 000 0105 11 99 000 1  0105 12 00 000 0105 19 20 000 2  0207 1210 900 3 15 0 4 0 0207 12 90 190 4 15 0 4 0 0207 25 10 000 0207 25 90 000 5 4 0207 14 20 900 0207 14 60 900 0207 14 70 190 0207 14 70 290 6 7 0207 27 10 990 7 7 0207 27 60 000 0207 27 70 000 8 3 (') Commission Regulation (EEC) No 3846/87, (OJ No L 366, 24. 12 . 1987, p. 1 ), part 7 . (2) For destinations shown in Annex IV. (3 ) Other destinations .'